Title: To Thomas Jefferson from William Short, 23 December 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Amsterdam Dec. 23. 1790

This letter accompanying my No. 50. will be sent by the English packet. By your desire I make use of this conveyance, although from hence it is a very uncertain one as the weather at this season  of the year frequently keeps the mail several days at Helvoetsluys and thus prevents letters arriving in time for the Packet. I fear this was the fate of mine of Nov. 26.
I have lately recieved from Paris your letter of Sep. 6. from Philadelphia inclosing a bill of exchange for 589. ₶6s. and a letter for Mr. Fenwick. I read it agreeably to your desire and forwarded it to him with advice that I would accept and pay at sight his bill for the disbursements and charges respecting the wine. No delay can therefore arise on that score. I have already advice of the Champaign you had ordered being already recieved at Havre, and I hope it is now on the sea. I have advice also that the Mis. de la fayette’s picture is finished and I have directed it to be sent also to Havre. The price is 16. guineas for the painting, 3½ for the gilt frame; and 12.₶ for box and packing. The painter is Boze, who I think has taken by far the best likenesses of the Marquis.
Your letter of the 30th. of Sep. from Monticello arrived here a few days ago by the vessel from N. York. You will easily believe that it has made me repent having abandoned myself so entirely to the impressions under which I wrote one of the letters to which that is an answer. I repent it the more sincerely because I find these impressions were lasting and that several other letters have been written to you by me under their influence. They will continue dropping in upon you from time to time when you are perhaps by no means in a disposition of mind to recieve such letters. I wish most sincerely for that reason they had never been written. It is too late now to recall them or I would do it with all my heart. All that I can do is to beg you will excuse so much importunity, and obliterate it from your memory. I am the more excusable for having so far forgotten my countrymen that all the Americans at Paris and some of those in London had fallen into the same forgetfulness and reasoned on that subject as I had done. I might add to them a number of others of other countries but I agree that their mode of reasoning is no example for Americans. I mention this therefore merely as an excuse for what is considered as a forgetfulness. For had I been right in the first supposition the letters I wrote in consequence of it would appear perfectly excusable to all those who know the unbounded confidence with which your friendship had long accustomed me to unfold the most retired thoughts of my mind. As it is therefore I can only beg you to consider the importunate parts of such of my letters as may come to your hands as if they had never been written. It is a new proof to me that it is always wrong to act or write under first impressions. There is one circumstance however in which I certainly cannot be wrong, and of which of course you will allow me to correct you—that is, your opinion that every day increases my attachment to Europe, and renders my future reconcilement to my country more desperate. I feel too strongly the contrary not to assert it with all the sincerity of my heart. I should certainly quit Europe with less reluctance now than a year or two ago, and my reconcilement to my country is an expression which I cannot admit since that would suppose a kind of coolness. On the contrary it is my sincere and devout wish to be there. It has been long my desire to be settled there agreeably to my wishes, and if this had been within my power my absence from thence would have been of a much shorter duration than it has been. Until that does take place I shall consider myself as a traveller and look with a longing eye towards my native home. Could I suppose possible what you seem to think as certain two years hence in the case of my being in America, I declare with the certainty of unerring conviction that I would prefer it to any appointment in Europe. Yet I cannot suppose that a preference would be given to me over such a number of candidates as will certainly present themselves. There is nothing on this side of the Atlantic that I would not quit for it with joy and alacrity.
What you desire me to mention to Tolozan and Sequeville was under the idea that I should be at Paris. Your letter and that of the Secretary of the Treasury directed my staying here three months. It is in conformity to them that I shall not return to Paris before the latter part of Febry, unless called there by business. It will probably therefore not be till after you shall have written me the result of your conversation with the President, that I shall speak to them. You may be assured however that they will neither of them accept the present but on the condition of your doing the same.
The difficulty respecting the house has been removed, as I already informed you by Langeac’s agreeing to what he said was verbal between you and him. The congé had been delayed somewhat by these difficulties, but his brother accepted it conditionally. After Langeac’s removing the difficulty as his brother insisted on the doctrine of the term, and was confirmed by Mr. Grand and others, I agreed it should count from it. This was July 15. The house however was put into his possession in Nov. although the six months additional do not expire till Jan. 7. You were obliged  to deliver the house in the condition you received it. Mr. Grand thought it would be best to have examined and valued such things as were to be done and to pay the money. You know you had no etat de la maison. Of course it was necessary to be guided by the one they produced—with which the examination was made and attended by Petit. The estimation after deducting the bars and bells you had put to the windows, and remise doors which they took at evaluation, amounted to I think about 1300. This was examined also by Mr. Grands architect and approved by him, and the sum paid to Mr. Langeac. Mr. Grand paid it and charged it (with the house rent, as you had desired) to Congress.
Petit has gone to Champagne. He persisted in his determination of not going for the wages proposed. I think it very probable that Mde. de Corny’s Maitre d’hotel will be glad to go if he is not placed of which I think there is little probability. I will have the enquiry made which you desire. I will thank you however to mention precisely what terms you would be willing to give. I have just learned that De Cornis is dead—his death said to be owing more to mental than corporeal disorder. His fortune shattered by the revolution was the cause of it.
You say my brother was well when you last heard from Kentuckey. I have not heard of or from him since his projected scheme of going down the Mississipi, and I begin to be uneasy about him.—Humphreys wrote me when he first arrived in London. I know not what has become of him since. I hear that Franklin has arrived there also.
I shall forward my account, settled up to July 1. by the vessel which will sail from hence for America, and at the same time add mine with you balanced and of which I shall receive the amount here. You desired two gold medals to be struck of which one was for M. de la Luzerne, the other to be sent to America with the dye. As I suppose one will be wanted for De Moustier also I have directed three to be struck. It will remain with M. Grand for your orders. I suppose the dye is finished about this time. M. de la Luzerne has written me to enquire about this medal and seems to be much flattered with recieving it. I have directed it to be hurried as much as possible. Adieu my dear Sir & believe me most sincerely your friend & servant,

W: Short

I have directed several pamphlets to be sent you with the papers from Paris—one respecting an uniform standard by a man of letters—one on monnoies by Mirabeau—and one on coinage by the Bishop of Autun. Appleton has written to me to beg I would  write to you and the Secretary of the Treasury in support of his application as Consul for Lisbon. It is merely to discharge my promise to him, and because it is more easy to write than to explain to him and make him concieve that neither the one or the other will have any influence on the appointment that I trouble you on this subject. I had told him before my leaving Paris that my letter would be of no use; but I could not even make him believe that. The application will be made by his father.

